      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 1 of 16 PageID #:1




                     UNITED STATES DISTRICT COURT FOR
             THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


Yan Razdolsky, D.D.S., B.S.D., Ltd.
an Illinois corporation,                               CIVIL ACTION NO.:

                 Plaintiff,

V.                                                     JUDGE:

Rick Trandai, and Linh Trandai                         MAGISTRATE:
d/b/a Forever Smiles Dental

         Defendants

                                           COMPLAINT

         Plaintiff, Yan Razdolsky, D.D.S., B.S.D., Ltd. by and through its attorneys Daniel R.

Madock of Klein, Dub, Holleb & Jacobs Ltd. and Alan B. Samlan and David J. Hurley of

Knechtel, Demeur, & SamIan, state the following for its complaint against Defendants Rick

Trandai, and Linh Trandai, individually and d/b/a Forever Smiles Dental:


                                  JURISDICTION AND VENUE

        1.       This civil action is for false designation of origin and misrepresentation under 15

U.S.C. §1125(a) (Count I); trademark infringement under the common law and statutory law of

the State of Illinois, 765 ILCS §1036, et. seq. (Count II); and unfair competition under the

common law and statutory law of the State of Illinois, 815 ILCS §510, et. seq. (Count III).

        2.       This Court has jurisdiction over the subject matter and personal jurisdiction over

the parties under 28 U.S.C. §1331, 28 U.S.C. §1338(a). This Court has pendent jurisdiction over

the subject matter and personal jurisdiction over the parties under 28 U.S.C. §1338(b) and 28



Razdolsky v. Trandai                                  Page: 1
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 2 of 16 PageID #:2




U.S.C. §1367 for Counts II and III.

         3.      Venue is proper in this District and in this Court pursuant to 28 U.S.C. §1391(b).

                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

         4.      Plaintiff, Yan Razdolsky, D.D.S., B.S.D., Ltd. ("PLAINTIFF") is an Illinois

corporation doing business under the assumed name "Forever Smiles" with its principal place of

business in Cook County at 600 Lake Cook Road, Suite 150, Buffalo Grove, Illinois 60089.

         5.      Defendants Rick Trandai, and Linh Trandai, individually and d/b/a Forever

Smiles Dental ("DEFENDANTS") are, upon information and belief, individuals with their

principal place of business located in Cook County at 3044 W. Peterson Ave. Chicago, IL 60659.

         6.      PLAINTIFF has for many years been engaged in the business of providing

orthodontic services throughout Cook and Lake Counties Illinois.

         7.      PLAINTIFF has used the service mark "FOREVER SMILES" for orthodontic

services since at last as early as December 31, 2001, for which PLAINTIFF received a State of

Illinois Certificate of registration number 103159 on November 7, 2011, and which has been

granted a Certificate of Renewal on September 23, 2016. Copies of the Certificate of

Registration and Certificate of Renewal are attached hereto as Exhibits A and B and incorporated

herein by this reference.

        8.       On July 11, 2021, PLAINTIFF'S attorney sent by certified mail a cease and desist

letter demanding that DEFENDANTS stop their infringing use of PLAINTIFF'S service mark.

A copy of the cease and desist letter is attached hereto as Exhibit C.

        9.       PLAINTIFF'S counsel was subsequently contacted by an attorney stating that he

was contacted by DEFENDANTS to represent them with respect to the cease and desist demand,


Razdolsky v. Trandai                                          Page : 2
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 3 of 16 PageID #:3




but the DEFENDANTS never formally retained this attorney. Accordingly, the receipt of

PLAINTIFF'S demand letter was acknowledged.a

                                               COUNT I

FALSE DESIGNATION OF ORIGIN AND MISREPRESENTATION OF TRADEMARK

         10.     Plaintiff specifically realleges and reincorporates by reference ¶111 through 9 of

this Complaint as and for this paragraph 10.

         11.     PLAINTIFF's name and the service mark "FOREVER SMILES" is a designation

of origin, identifying PLAINTIFF as the source of orthodontic services in the northern and

northwest portions of Cook County and southern and southwest portions of Lake County and

distinguishing PLAINTIFF'S services in the marketplace.

         12.     PLAINTIFF receives referrals to perform orthodontic procedures on patients

referred from many general practice dentists. There is a likelihood that if the referring dentists

believe that PLAINTIFF has opened or is affiliated with the general practice of dentistry in

competition with them that they will no longer refer orthodontic patients to PLAINTIFF.

        13.      The name "Forever Smiles" used by DEFENDANTS, is likely to and does cause

confusion, mistake, and deception as to the source of origin, sponsorship or approval of

DEFENDANT'S general dentistry practice will result in patients and dentists engaged in the

general practice of dentistry to believe that DEFENDANT'S services are associated with or

performed by PLAINTIFF or the services of a company legitimately connected or affiliated with

or in some way associated to or related to PLAINTIFF.

        14.      By displaying and using the name "FOREVER SMILES", the DEFENDANTS


a The same counsel later informed PLAINTIFF'S counsel that he would not be representing DEFENDANTS.


Razdolsky v. Trandai                                     Page : 3
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 4 of 16 PageID #:4




have misrepresented and falsely designated the origin of its goods and related services.

         15.     Existing and potential patients, as well as members of the general dentistry trade,

will likely believe there is a sponsorship, affiliation, licensing and/or other business relationship

between PLAINTIFF and DEFENDANTS relative to dental services.

         16.     DEFENDANTS deliberately and willfully imitated PLAINTIFF'S established

service mark of "FOREVER SMILES" to deceive existing and potential patients and dentists,

and cause them to mistakenly believe that DEFENDANT'S services are performed by or

sponsored, approved or licensed by PLAINTIFF.

         17.     By using the above-described false designations of origin, DEFENDANT is

attempting to and has passed off its services as PLAINTIFF'S services.

         18.     DEFENDANT'S above-described conduct constitutes misrepresentation and

unfair competition, and, unless enjoined by the Court, will continue to cause irreparable injury to

PLAINTIFF'S reputation, business, and economic opportunities.

        19.      PLAINTIFF has no plain, speedy or adequate remedy at law and will continue to

suffer great and irreparable injury to its trade identity rights and property rights for which it

cannot be fully compensated in damages unless the Court enjoins DEFENDANTS from further

unauthorized usage of the above-described name pursuant to 15 U.S.C. §1051 et seq., and 15

U.S.C. §1125(a) ("The Lanham Act", § §1 -45).

        20.      PLAINTIFF is entitled to relief under the provision of the Trademark Act of 1946

and the U.S. Trademark laws relating to trademarks and unfair competition pursuant to 15 U.S.C.

§§1116, 1117, and 1118 ("The Lanham Act", §§34-36).




Razdolsky v. Trandai                                          Page : 4
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 5 of 16 PageID #:5




                                            COUNT II

               TRADEMARK INFRINGEMENT UNDER THE COMMON LAW
                  AND STATUTORY LAW OF THE STATE OF ILLINOIS

         21.      PLAINTIFF specifically realleges and reincorporates by reference 111 through 9

of this Complaint as and for this paragraph 21.

         22.     PLAINTIFF'S service mark "FOREVER SMILES" as adopted and continuously

used by PLAINTIFF since at least as early as 2001 to distinguish its services from those of

others are service marks protectable under the common law and the statutory laws of the State of

Illinois pursuant to 765 ILCS 1036, et. seq.

         23.     DEFENDANTS unauthorized usage of its name "FOREVER SMILES" is likely

to and does cause confusion, mistake and deception as to the correct source of PLAINTIFF'S

services and infringes PLAINTIFF'S trade identity rights and related property rights arising out

of the common law and the statutory laws of the State of Illinois.

        24.      PLAINTIFF has no plain, speedy or adequate remedy at law and will continue to

suffer great and irreparable injury to its trade identity rights and property rights for which it

cannot be fully compensated in damages unless the Court enjoins DEFENDANTS from further

unauthorized usage of the above identified name and designation of origin pursuant to 765 ILCS

§1036 et seq., and 765 ILCS §70.

        25.      PLAINTIFF is entitled to relief under the provision of the Illinois Trademark



Razdolsky v. Trandai                                 Page 1
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 6 of 16 PageID #:6




Registration and Protection Act and related laws of trademarks and unfair competition pursuant

to 765 ILCS §§60, 70, and 80.

                                       COUNT III
                       UNFAIR COMPETITION UNDER THE COMMON LAW
                       AND STATUTORY LAW OF THE STATE OF ILLINOIS

         26.     PLAINTIFF specifically realleges and reincorporates by reference ¶1J1 through 9

of this Complaint as and for this paragraph 26.

         27.     PLAINTIFF and DEFENDANTS compete in the marketing, selling, and

promotion of dental services; the parties employ similar or the same channels of trade; and the

parties sell to their services to the same general classes of potential and actual patients.

        28.      DEFENDANTS have misappropriated the good will symbolized by

PLAINTIFF's trademark "FOREVER SMILES" by using the name "FOREVER SMILES" for

its name and services which is likely to and does cause confusion or misunderstanding as to the

source, sponsorship, approval, affiliation, connection, association, or certification of services

with the PLAINTIFF.

        29.      DEFENDANTS have misappropriated the good will symbolized by

PLAINTIFF's trademark "FOREVER SMILES" by passing off services approved by or

affiliated with PLAINTIFF.

        30.      DEFENDANT deliberately imitated PLAINTIFF'S established service mark, has

diverted business to itself, and unjustly enriched itself at PLAINTIFF'S expense.

        31.      DEFENDANTS above-described conduct constitutes unfair competition under the

common law and the statutory laws of the State of Illinois pursuant to the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS §510, et seq.


Razdolsky v. Trandai                                           Page : 6
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 7 of 16 PageID #:7




          32.     PLAINTIFF has no plain, speedy or adequate remedy at law and will continue to

suffer great and irreparable injury to its trademark rights and property rights for which it cannot

be fully compensated in damages unless the Court enjoins DEFENDANTS from further

unauthorized usage of the above-described name and designation of origin pursuant to 815 ILCS

§510/3.

         33.      Upon information and belief, the DEFENDANTS have been and continue to

willfully engage in the deceptive trade practice as the DEFENDANTS are fully aware of

PLAINTIFF'S service mark rights through receipt of the cease and desist letter and yet still

continues their acts of infringement entitling PLAINTIFF to costs and attorneys' fees pursuant to

815 ILCS §510/3.

         WHEREFORE, PLAINTIFF, Yan Razdolsky, D.D.S., B.S.D., Ltd., prays that this

Honorable Court enter judgment in favor of PLAINTIFF and against DEFENDANTS, Rick

Trandai, and Linh Trandai, individually and d/b/a Forever Smiles Dental and issue an order for:

         I.      Judgment for preliminary and permanent injunctions enjoining DEFENDANTS,

their subsidiaries, directors, owners, partners, employees, servants and agents and all those

persons in active concert and participation with DEFENDANTS, either directly or indirectly,

from violating PLAINTIFF'S rights by way of:

                 a.     Using the name "FOREVER SMILES" as a trademark, service mark,

company name, trade name, or in a source indicating the same, for or in connection with selling,

marketing, advertising, promoting, importing and/or distributing dental services;

                 b.     Using any name, mark, designation, logo, word, trade dress or other

material for or in connection with selling, marketing, advertising, promoting, importing and/or


Razdolsky v. Trandai                                Page: 7
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 8 of 16 PageID #:8




distributing dental services which is likely to cause confusion, mistake or deception as to the

source of PLAINTIFF'S service mark "FOREVER SMILES" for orthodontic services;

                 c.        Passing off goods and/or services as PLAINTIFF' s;

                 d.        Practicing unfair competition, unfair trade practices, false advertising or

misappropriation against PLAINTIFF; and

                 e.        Practicing any conduct aimed at or likely to result in diverting business

intended for PLAINTIFF, or injuring PLAINTIFF' s good will and business reputation by way of

imitation, misrepresentation, false or misleading statements, advertising, fraud and/or deception.

        II.      Directing a complete accounting of all gross revenues, donations, contributions

and profits of DEFENDANTS arising from, related to, diverted from or otherwise attributable to

the offer for sale or sale of infringing products and services from use of its name "FOREVER

SMILES."

        III.     Granting other compensatory damages suffered by PLAINTIFF in an amount to

be ascertained at trial.

        IV.      Granting exemplary and punitive damages for DEFENDANTS continuing

intentional use of PLAINTIFF'S service mark.

        V.       Granting reasonable attorney's fees and costs.




Razdolsky v. Trandai                                            Page : 8
      Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 9 of 16 PageID #:9




ARDC

          VI.     Granting all other injunctive and monetary relief as this Court deems just and

proper.

                                              Yan Razdolsky, D.D.S., B.S.D., Ltd.


Dated: July 20, 2021                            By:
                                                      One of the Attorneys for PLAINTIFF
                                                      Daniel R. Madock (drm@labor-law.com)
                                                      ARDC No. 6192393
                                                      Klein, Dub, Holleb & Jacobs Ltd.
                                                      660 LaSalle Place, Suite 100
                                                      Highland Park, IL 60035
                                                      Phone: (847) 681-9100
                                                      Facsimile: (847) 681-1600

                                                      Alan B. Samlan (asamlan@kdslaw.com)
                                                      ARDC No. 2447908
                                                      David J. Hurley (dhurley@kdslaw.com)
                                                      ARDC No. 6257799
                                                      KNECHTEL, DEMEUR & SAMLAN
                                                      525 W. Monroe Street, Suite 2360
                                                      Chicago, IL 60661
                                                      Phone: (312) 655-9900
                                                      Facsimile: (312) 655-1917

                                                      ATTORNEYS FOR PLAINTIFF




Razdolsky v. Trandai                                  Page : 9
Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 10 of 16 PageID #:10
 Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 11 of 16 PageID #:11



                                   STATE of ILLINOIS

                        CERTIFICATE OF REGISTRATION


Whereas, it appears from the application of YAN RAZDOLSKY, D.D.S., B.S.D., LTD, an
ILLINOIS corporation located and doing business at 600 W LAKE COOK RD, STE 150,
BUFFALO GROVE, IL 60089 , that said applicant has adopted and is using, within the
State of Illinois, a certain SERVICEMARK, which is described as follows: "FOREVER
SMILES - WITH LOGO - WORDS APPEAR IN STYLIZED PRINT WITH
DEPICTION OF FIVE CROOKED TEETH AND FIVE STRAIGHT TEETH WITH
BRACES" a specimen or facsimile of which mark, as currently used, is attached hereto:




                                  FOREVER SMILES
The mark was first used on December 31, 2001 and first used in the state of Illinois on
December 31, 2001, the mark is being used by said applicant to identify and distinguish
"ORTHODONTIC SERVICES" in class S-044.

The application has been duly examined and has been found acceptable for registration
according to the laws of this State. Said mark is therefore, registered as of this day, number
103539 for a five year period.

                                                       In Witness Whereof, I have hereunto
                                                       set my hand and caused to be affixed
                                                       the Great Seal of State, at the Capitol
                                                       in the city of Springfield, November 07,
                                                       2011.




                                                               JESSE WHITE
                                                           SECRETARY OF STATE
Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 12 of 16 PageID #:12
Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 13 of 16 PageID #:13



                                    STATE of ILLINOIS

                            CERTIFICATE OF RENEWAL


 Application has been made by, YAN RAZDOLSKY, D.D.S., B.S.D., LTD, 600 W LAKE
 COOK RD, STE 150, BUFFALO GROVE, IL 60089 , for renewal of SERVICEMARK
 registration number 103539, which is described as follows: "FOREVER SMILES - WITH
 LOGO - WORDS APPEAR IN STYLIZED PRINT WITH DEPICTION OF FIVE
 CROOKED TEETH AND FIVE STRAIGHT TEETH WITH BRACES" registered on
 November 07, 2011, a specimen or facsimile of which mark, as currently used, is attached
 hereto:




 The application has been duly examined and the registration has been found to be renewable
 in accordance with the laws of this State. The registration is therefore renewed as of this day
 for a five year period ending November 07, 2021.


                                                       In Witness Whereof, I have hereunto
                                                       set my hand and caused to be affixed
                                                       the Great Seal of State, at the Capitol
                                                       in the city of Springfield, September
                                                       23, 2016.



                                                                             1173f.,?z,
                                                                JESSE WHITE
                                                            SECRETARY OF STATE
Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 14 of 16 PageID #:14




                     EXHIBIT "C'

                   CEASE AND DESIST DEMAND LETTER
          Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 15 of 16 PageID #:15

                                              LAW OFFICES
                                  KNECHTEL, DEMEUR & SAMLAN
                                            525 WEST MONROE
                                                SUITE 2360
                                        CHICAGO, ILLINOIS 60661
                                    (312) 655-9900 • FAX (312) 655-1917

ROBERT E. KNECHTEL, (1932-1992)
BASIL E. DEMEUR (Retired)
ALAN B. SAMLAN, P.C.
DAVID J. HURLEY

STEPHEN B. SAMLAN


                                              July 20, 2021

        Certified Mail Return Receipt Requested
        Forever Smiles Dental
        3044 W. Peterson Ave.
        Chicago, Illinosi60659

                 Re:     Infringement of FOREVER SMILES Servicemark

        Dear Drs. Rick and Linh Trandai:

                We represent Yan Razdolsky, B.S.D. LTD. ("Razdolsky") with respect to its
        intellectual property matters.

                Razdolsky recently learned that Forever Smiles Dental ("F SD") has been
        operating a dental practice under the name Forever Smiles Dental located at the
        above address in the northwest side of Chicago. As discussed in greater detail
        below, FSD's unauthorized use of Razdolsky's servicemark constitutes
        infringement of Razdolsky's servicemark and must immediately cease.

                Razdolsky is the owner of the State of Illinois Registration number
        103539 for its servicemark as indicated on the attached. Razdolsky has used its
        servicemark for the name Forever Smiles and its distinctive logo for over
        nineteen years. Over this time period, Razdolsky's name has been used and its
        dental services have been provided throughout the north side of Chicago and
        surrounding suburban communities and indicates to patients a high level of
        professional services. Razdolsky has expended a great deal of time and money
        to build up considerable recognition and goodwill in its name and servicemark
        and must take action to protect itself and its patients, and its rights are protected
        by federal and state laws.

                FSD's use of the "FOREVER SMILES DENTAL" name to consumers,
        observers, and others may likely be confused to believe that FSD's dental services are
        associated with Razdolsky, when they are not. Confusion is made more likely by the
        fact that the services offered by both companies are related or identical. The injuries to
        Case: 1:21-cv-03865 Document #: 1 Filed: 07/20/21 Page 16 of 16 PageID #:16
        Page 2.



       Razdolsky's rights and reputation that are caused by such the use of an infringing name,
       as well as the injuries to patients, are substantial. The Federal Trademark Act at 35
       U.S.0 §1125 provides that any person that uses a word, term, or name which is likely to
       cause confusion or to deceive as to the affiliation or connections with another person
       shall be liable in a civil action by any person who believes that he is likely to be
       damaged by such act. The law provides for injunctive relief and recovery of monetary
       damages, including any infringing profits, trebled in cases of willfulness, and attorneys'
       fees under such circumstances.

              For these reasons, Razdolsky must insist that Forever Smiles Dental do the
       following:

             1. Immediately and permanently cease and desist from any further
      advertising, display, promotion, or any other use of the name "Forever Smiles".

              2. Promptly destroy any literature that uses the name "Forever Smiles".

             3. Remove the name "Forever Smiles" or "Forever Smiles Dental" from any web
      site owned or controlled by Forever Smiles Dental.

              We understand that your choice of this name may have been without knowledge
      of Dr. Razdolsky's rights and we hope this matter can be resolved amicably and
      expeditiously. Within ten (10) days from the date of this letter, please provide us with
      written assurances that Forever Smiles Dental will comply fully with Razdolsky's
      demands. Naturally, nothing in this letter should be construed as limiting Razdolsky's
      rights or remedies.



                                            Very truly yours,

                                            Knechtel, Demeur & Samlan



                                           Alan B. Samlan



cc: Yan Razdolsky
